Citation Nr: 0415437	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  00-02-147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to the veteran's service-
connected residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
October 1943.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an October 2003 decision, the Board denied the veteran's 
claim.

The veteran appealed the Board's October 2003 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion to Vacate and Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required due to the enhanced duty-to-assist 
provisions pursuant to 38 U.S.C.A. § 5103A(d)(1) requiring VA 
to obtain a medical opinion when necessary to decide a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
January 2001, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the General Counsel's 
motion.  As set forth in detail below, the VCAA substantially 
amended existing law regarding the requirement of a well-
grounded claim and the notice and assistance to be afforded 
claimants for veterans benefits.  A copy of the CAVC's Order 
in this matter has been placed in the claims file.

In May 2004, the veteran submitted a Motion for Advancement 
of his claim on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2003).  In June 2004, it was determined that good 
or sufficient cause was shown, and the motion to advance the 
case on the Board's docket was granted by the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for a bilateral ankle 
disorder as due to his service-connected residuals of frozen 
feet.  The record reflects that service connection for 
residuals of frozen feet was granted by the RO in a February 
1944 rating decision that assigned a 10 percent disability 
evaluation.  In August 1954, the RO reduced that disability 
evaluation to noncompensable.

Thereafter, in a November 1999 rating decision, the RO 
assigned separate 10 percent disability evaluations for 
residuals of cold injury to the veteran's left and right 
lower extremities.  At that time, the RO also granted service 
connection for neuropathy of the left and right lower 
extremities, that were assigned 20 percent disability 
evaluations in a May 2002 rating action.  

Currently, the veteran seeks service connection for a 
bilateral ankle disability as due to his service-connected 
cold injury residuals.  Medical records indicate the 
bilateral ankle disorder has been variously diagnosed as 
arthritis (in November 1972) and bilateral tarsal tunnel 
syndrome (in December 1997).  In October 1999, a VA examiner 
diagnosed:  (1) residuals of cold injury to both feet, by 
history, manifested by moderate neuropathy; and (2) arthritis 
and tarsal tunnel syndrome diagnosed by a private physician.  
In July 2000, another VA examiner diagnosed chronic pain and 
opined that the veteran's ankle pain, previously diagnosed as 
tarsal tunnel syndrome, was related to the frozen feet he 
suffered in service.  In March 2002, a VA examiner diagnosed 
cold injury to feet with associated severe neuritis of the 
distal legs and feet, chronic, severe, progressive, and 
degenerative arthritis of both ankles, chronic and 
progressive.  In an October 2002 VA examination report, the 
examiner diagnosed residuals of cold injury that involved 
both lower extremities, now with symptoms and clinical 
findings of peripheral neuropathy with marked impairment of 
function.  In an Addendum, that examiner opined that the 
veteran's service-connected frostbite did not cause his 
arteriosclerotic (coronary) heart disease, but the examiner 
did not render an opinion as to the etiology of the veteran's 
bilateral ankle disorder.  In an April 2003 written 
statement, L.D.W., M.D., opined that the veteran's main 
problem appeared to be chronic pain due to the residuals of 
his cold injury in service.  In a June 2003 written 
statement, G.S., M.D., opined that the veteran's leg and foot 
pain was peripheral nerve damage from the thermal injury 
(cold/frostbite) in service in 1943.  

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2003).  In 
this regard, the CAVC stated that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Aggravation contemplates 
a chronic worsening of the underlying condition, rather than 
temporary or intermittent flare-ups of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
In light of the apparently conflicting medical opinions 
addressing the veteran's ankle disorder, and in the interest 
of due process, the Board believes the veteran should be 
afforded a new VA examination to determine the etiology of 
any bilateral ankle disorder found to be present.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since June 2003.  The RO should 
then request all pertinent medical records from 
these medical providers.

3.  The veteran should be afforded an appropriate 
VA examination for cold injury to determine the 
etiology of any bilateral ankle disorder found to 
be present.  All indicated testing should be 
conducted and all clinical manifestations should 
be reported in detail.  Based on the examination 
and a review of the record: (1) if a bilateral 
ankle disorder, e.g., arthritis, is diagnosed, 
the medical specialist should assess the nature, 
severity, and manifestations of any bilateral 
ankle disorder found to be present. (2) The 
physician should proffer an opinion, with 
supporting analysis, as to the likelihood that 
the veteran's diagnosed bilateral ankle disorder 
was caused by or aggravated by his service-
connected residuals of frozen feet.  The degree 
of bilateral ankle disorder that would not be 
present but for the service-connected residuals 
of frozen feet should be identified.  The 
examiner is requested to address the opinions 
expressed in the VA examination reports dated in 
October 1999 (diagnosing arthritis and tarsal 
tunnel syndrome diagnosed by a private 
physician); July 2000 (indicating that the 
veteran's bilateral ankle pain, previously 
diagnosed as tarsal tunnel syndrome, was related 
to the frozen feet in service); March 2002 
(diagnosing degenerative arthritis of both 
ankles); and October 2002 (diagnosing peripheral 
neuropathy); and the April and June 2003 written 
statements from Drs. L.D.W. and G.S., 
respectively.  A rationale should be provided for 
all opinions expressed.  The claims folder should 
be made available to the examiner for review 
prior to the examination, and the examination 
report should indicate if such review was 
performed

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
bilateral ankle disorder as due to the veteran's 
service-connected residuals of cold injury.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the December 2002 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a fnal decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


